Name: Political and Security Committee Decision (CFSP) 2019/264 of 7 February 2019 on the appointment of the EU Operation Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision (CFSP) 2017/464 (BiH/27/2019)
 Type: Decision
 Subject Matter: defence;  EU institutions and European civil service;  European construction;  Europe
 Date Published: 2019-02-15

 15.2.2019 EN Official Journal of the European Union L 44/12 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2019/264 of 7 February 2019 on the appointment of the EU Operation Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision (CFSP) 2017/464 (BiH/27/2019) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2004/570/CFSP, the Council authorised the Political and Security Committee to take relevant decisions on the appointment of the EU Operation Commander. (2) On 7 March 2017, the Political and Security Committee adopted Decision (CFSP) 2017/464 (2) appointing Deputy Supreme Allied Commander for Europe (DSACEUR) General Sir James EVERARD as EU Operation Commander for the European Union military operation in Bosnia and Herzegovina. (3) On 29 March 2017, the United Kingdom of Great Britain and Northern Ireland notified the European Council, in accordance with Article 50(2) of the Treaty on European Union, of its intention to withdraw from the European Union. (4) On 8 October 2018, the Political and Security Committee decided in principle that the Vice-Chief of Staff at the Supreme Headquarters Allied Powers Europe (SHAPE) should be appointed as EU Operation Commander for the European Union military operation in Bosnia and Herzegovina as of 29 March 2019, subject to NATO confirming his availability. (5) On 7 December 2018, the North Atlantic Council confirmed the availability of the Vice-Chief of Staff at SHAPE to assume the role of EU Operation Commander for the European Union military operation in Bosnia and Herzegovina under the Berlin plus Arrangements, as of 29 March 2019. (6) Lieutenant General Olivier RITTIMANN, Vice-Chief of Staff at SHAPE, should therefore be appointed as EU Operation Commander for the European Union military operation in Bosnia and Herzegovina as of 29 March 2019 at 12.00 hours CET. (7) Decision (CFSP) 2017/464 should therefore be repealed. (8) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. (9) On 12 and 13 December 2002, the Copenhagen European Council adopted a declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those Member States of the Union which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS ADOPTED THIS DECISION: Article 1 Lieutenant General Olivier RITTIMANN, Vice-Chief of Staff at the Supreme Headquarters Allied Powers Europe, is hereby appointed to succeed General Sir James EVERARD as EU Operation Commander for the European Union military operation in Bosnia and Herzegovina as of 29 March 2019 at 12.00 hours CET. Article 2 Decision (CFSP) 2017/464 is hereby repealed. Article 3 This Decision shall enter into force on 29 March 2019. Done at Brussels, 7 February 2019. For the Political and Security Committee The Chairperson S. FROM-EMMESBERGER (1) OJ L 252, 28.7.2004, p. 10. (2) Political and Security Committee Decision (CFSP) 2017/464 of 7 March 2017 on the appointment of the EU Operation Commander for the European Union military operation in Bosnia and Herzegovina and repealing Decision BiH/21/2014 (BiH/24/2017) (OJ L 72, 17.3.2017, p. 70).